Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2021 has been considered by the examiner.

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
Claims 21-29 and 31-58 have been examined.
Claims 1-20 and 30 are cancelled.

Response to Arguments
Applicant’s arguments, filed on 03/01/2021 with respect to the rejection(s) of claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WU et al. (US 20130111083 A1, “PCS ARCHITECTURE”) and Arroyo et al. (US 20160147606 A1, “DETECTING AND SPARING OF OPTICAL PCIE CABLE CHANNEL ATTACHED IO DRAWER”).


WU et al. (US 20130111083 A1, “PCS ARCHITECTURE”) teach that the ordered set is formatted according to a Peripheral Component Interconnect Express (PCIe)-based protocol (paragraph 36, the ordered set in the Peripheral Component Interconnect Express ("PCIe") specification.)
As per claim 41, JARAMILLO (US 20120079162 A1, “TRANSPARENT REPEATER DEVICE FOR HANDLING DISPLAYPORT CONFIGURATION DATA (DPCD)”) teaches that the first instance of the ordered set is sent and the second instance of the ordered set is received during training of the link (paragraph 50, repeater (retimer) adapted for training the link between the upstream device and the repeater; paragraph 98, link training.)
Arroyo et al. (US 20160147606 A1, “DETECTING AND SPARING OF OPTICAL PCIE CABLE CHANNEL ATTACHED IO DRAWER”) teach that the link is to be trained based on the PCIe-based protocol (paragraph 65, Peripheral Component Interconnect Express (PCIE) link training sequence.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-29, 31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Intel et al. (“Extension Devices”, PCI-SIG specification, pp 1-38, October 6, 2014) in view of Petite et al. (US 20020031101 A1, “System and methods for interconnecting remote devices in an automated monitoring system”), JARAMILLO (US 20120079162 A1, “TRANSPARENT REPEATER DEVICE FOR HANDLING DISPLAYPORT CONFIGURATION DATA (DPCD)”) and 
WU et al. (US 20130111083 A1, “PCS ARCHITECTURE”).

As per claim 21, Intel et al. teach an apparatus comprising: a retimer comprising: an upstream port (page 5, paragraph 4, retimer, upstream port) to: receive a first ordered set from a first device on a link (page 5, paragraph 5, retimer receive ordered set; page 5, paragraph 2, retimer, ordered set, link).
However Intel et al. do not explicitly teach that the first instance of the ordered set comprises one or more fields to identify a command and an identifier of the retimer.
Petite et al. in an analogous art teach that the first instance of the ordered set comprises one or more fields to identify a command and an identifier of the retimer (fig. 6, paragraph 9, the outgoing data message include unique identifier for the repeater (retimer); paragraph 57, downstream messages are transmissions to another repeater (retimer), a downstream repeated message is set forth in FIG. 6, the indexes 620 contain the intended recipient address (identifier of the repeater), the "CMD" field 630 may identify the particular command for the intended receiving device (repeater).)

This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to read data from a particular retimer in the link.
Intel et al. and Petite et al. do not explicitly teach a retimer comprising a register; 
circuitry to: determine from the one or more fields that the ordered set comprises a request to access the register of the retimer; and generate payload data comprising a register value from the register of the retimer; to send a second ordered set to the first device, wherein the second instance of the ordered set comprises the payload data.
JARAMILLO in an analogous art teaches a retimer comprising a register (fig. 3, paragraph 42, repeater (retimer) comprises a register; paragraph 66, register of the repeater); circuitry to: determine from the one or more fields that the ordered set comprises a request to access the register of the retimer (paragraph 6, request access to a register included in the repeater; paragraph 66, upstream device accesses the register of the repeater); and generate payload data comprising a register value from the register of the retimer; to send a second ordered set to the first device, wherein the second instance of the ordered set comprises the payload data (paragraph 45,  a read by the upstream device to a register, repeater; paragraph 97, repeater’s register is used during reads).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Intel et al.’s Publication and Petite et al.’s Patent Application Publication with the teachings of JARAMILLO by including additionally a retimer comprising a register; circuitry to: determine from the one or more fields that the ordered set 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to read data from a register of the retimer by a device.
Intel et al., Petite et al. and JARAMILLO do not explicitly teach that the ordered set
is formatted according to a Peripheral Component Interconnect Express (PCIe)-based protocol.
WU et al. in an analogous art teach that the ordered set is formatted according to a Peripheral Component Interconnect Express (PCIe)- based protocol (paragraph 36, the ordered set in the Peripheral Component Interconnect Express (PCIe) specification.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Intel et al.’s Publication, Petite et al.’s Patent Application Publication and JARAMILLO’s Patent Application Publication with the teachings of WU et al.             by including additionally that the ordered set is formatted according to a Peripheral Component Interconnect Express (PCIe)- based protocol.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity for higher maximum system bus throughput, lower I/O pin count, smaller physical footprint and better performance scaling for bus devices.

As per claim 22, Intel et al., Petite et al., JARAMILLO teach and WU et al. teach the additional limitations.


As per claim 23, Intel et al., Petite et al., JARAMILLO teach and WU et al. teach the additional limitations.
Intel et al. teach that the retimer further comprises a downstream port to connect to a second device on the link, wherein the link is to connect the first device to the second device, and the retimer is between the first device and second device on the link (fig. 4a, page 6, section 4.4.2, paragraph 1, retimer between the Upstream and Downstream Components (the first and second device) on a link, page 5, paragraph 4, downstream port).

As per claim 24, Intel et al., Petite et al., JARAMILLO teach and WU et al. teach the additional limitations.
JARAMILLO teaches that the downstream port is to: receive another ordered set after receipt of the first ordered set at the upstream port, and the second ordered set is generated in response to receiving the other ordered set (paragraph 6, request access to a register included in the repeater; paragraph 97, repeater, register, read gets passed down, repeater’s register is used during reads, downstream device).

As per claim 25, Intel et al., Petite et al., JARAMILLO teach and WU et al. teach the additional limitations.
Intel et al. teach that the retimer further comprises retimer circuitry to regenerate data received on the upstream port for transmission on the downstream port and regenerate data received on the downstream port for transmission on the upstream port (fig. 4A, page 9, paragraph 2, 
JARAMILLO teaches that upstream port regenerates the other ordered set to add the payload data and thereby generate the second ordered set (paragraph 97, repeater’s register is used during reads).

As per claim 26, Intel et al., Petite et al., JARAMILLO teach and WU et al. teach the additional limitations.
JARAMILLO teaches that each of the first ordered set, second ordered set, and other ordered set comprise a respective instance of a particular specification-defined ordered set (paragraph 97, repeater has a local version of a specific register, repeater’s register is used during reads).

As per claim 27, Intel et al., Petite et al., JARAMILLO teach and WU et al. teach the additional limitations.
JARAMILLO teaches that the register comprises configuration information of the retimer (paragraph 42, repeater, configuration data register).

As per claim 28, Intel et al., Petite et al., JARAMILLO teach and WU et al. teach the additional limitations.
Intel et al. teach that the link comprises a plurality of retimers, the retimer comprises a particular one of the plurality of retimers (fig. 4a, link, two retimer components; page 6, section 4.4.2, paragraph 1, two retimers between the upstream and downstream components on a link).
Petite et al. teach that the one or more fields comprises bits to identify which of the plurality of retimers the command is directed to (paragraph 9, identifier for the repeater (retimer)).

As per claim 29, Intel et al., Petite et al., JARAMILLO teach and WU et al. teach the additional limitations.
Intel et al. teach that the one or more fields comprise reserved fields of the ordered set (page 5, paragraph 2, SKP Ordered set).

As per claim 31, Intel et al., Petite et al., JARAMILLO teach and WU et al. teach the additional limitations.
WU et al. teach that the ordered set comprises a PCIe SKP ordered set (paragraph 36, the SKP ordered set in the Peripheral Component Interconnect Express (PCIe) specification.)

As per claim 35, Intel et al., Petite et al., JARAMILLO teach and WU et al. teach the additional limitations.
Petite et al. teach that the second ordered set is generated to further comprise one or more fields to include the identifier of the retimer (paragraph 9, identifier for the repeater (retimer)).

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Intel et al. (“Extension Devices”, PCI-SIG specification, pp 1-38, October 6, 2014), Petite et al. (US 20020031101 A1, “System and methods for interconnecting remote devices in an automated monitoring system”), JARAMILLO (US 20120079162 A1, “TRANSPARENT REPEATER DEVICE FOR HANDLING DISPLAYPORT CONFIGURATION DATA (DPCD)”) and WU et al. (US 20130111083 A1, “PCS ARCHITECTURE”) as applied to claim 21 above, and further in view of Katar et al. (US 20150244632 A1, “SLOTTED MESSAGE ACCESS PROTOCOL FOR POWERLINE COMMUNICATION NETWORKS”).

As per claim 32, Intel et al., Petite et al., JARAMILLO and WU et al. substantially teach the claimed invention described in claim 21 (as rejected above).

Katar et al. in an analogous art teach that the first ordered set comprises a cyclic redundancy check (CRC) value (paragraph 87, packet, CRC (cyclic redundancy check)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Intel et al.’s Publication, Petite et al.’s Patent Application Publication, JARAMILLO’s Patent Application Publication and WU et al.’s Patent Application Publication with the teachings of Katar et al. by including additionally that the first ordered set comprises a cyclic redundancy check (CRC) value.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to detect an error in the data received by the retimer.

As per claim 33, Intel et al., Petite et al., JARAMILLO, WU et al. and Katar et al. teach the additional limitations.
Katar et al. teach that the retimer is further to check the CRC value (paragraph 87, repeater (retime) verify the CRC).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Intel et al. (“Extension Devices”, PCI-SIG specification, pp 1-38, October 6, 2014), Petite et al. (US 20020031101 A1, “System and methods for interconnecting remote devices in an automated monitoring system”), JARAMILLO (US 20120079162 A1, “TRANSPARENT REPEATER DEVICE FOR HANDLING DISPLAYPORT CONFIGURATION DATA (DPCD)”), WU et al. (US 20130111083 A1, “PCS ARCHITECTURE”) and Katar et al. (US 20150244632 A1, “SLOTTED MESSAGE ACCESS PROTOCOL FOR POWERLINE COMMUNICATION NETWORKS”) as 32 above, and further in view of Andersen et al. (US 20070139214 A1, “Remote control for home entertainment”).

As per claim 34, Intel et al., Petite et al., JARAMILLO, WU et al. and Katar et al. substantially teach the claimed invention described in claim 32 (as rejected above).
However Intel et al., Petite et al., JARAMILLO, WU et al. and Katar et al. do not explicitly teach that the retimer is further compute a second CRC value for the second ordered set, and the second ordered set is generated to include the second CRC value.
Andersen et al. in an analogous art teach that the retimer is further compute a second CRC value for the second ordered set, and the second ordered set is generated to include the second CRC value (paragraph 42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Intel et al.’s Publication, Petite et al.’s Patent Application Publication, JARAMILLO’s Patent Application Publication, WU et al.’s Patent Application Publication and Katar et al.’s Patent Application Publication with the teachings of Andersen et al. by including additionally that the retimer is further compute a second CRC value for the second ordered set, and the second ordered set is generated to include the second CRC value.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to provide error detection at a receiver for the data transmitted.

Claims 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Intel et al. (“Extension Devices”, PCI-SIG specification, pp 1-38, October 6, 2014) in view of Petite et al. (US 20020031101 A1, “System and methods for interconnecting remote devices in an 
and WU et al. (US 20130111083 A1, “PCS ARCHITECTURE”).

As per claim 36, Intel et al. teach an apparatus comprising: a first device, wherein the first device comprises: a port (fig. 4a, page 7, paragraph 3, upstream port of a component (first device)) to connect to a second device over a link, wherein the link comprises a retimer positioned between the first device and second device on the link (fig. 4a, page 6, section 4.4.2, paragraph 1, retimer between the Upstream and Downstream Components (the first and second device) on a link); wherein the port comprises: a transmitter to send the ordered set on the link; and a receiver to receive a second instance of the ordered set (fig. 4B, Component B, Upstream port, transmitter (Tx), Receiver (Rx)).
However Intel et al. does not explicitly teach a first instance of an ordered set to comprise one or more fields to identify the retimer and a command.
Petite et al. in an analogous art teach a first instance of an ordered set to comprise one or more fields to identify the retimer and a command (fig. 6, paragraph 9, the outgoing data message include unique identifier for the repeater (retimer); paragraph 57, downstream messages are transmissions to another repeater (retimer), a downstream repeated message is set forth in FIG. 6, the indexes 620 contain the intended recipient address (identifier of the repeater), the "CMD" field 630 may identify the particular command for the intended receiving device (repeater).)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Intel et al.’s Publication with the teachings of Petite et al. by including additionally a first instance of an ordered set to comprise one or more fields to identify the retimer and a command.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have 
Intel et al. and Petite et al. do not explicitly teach link training logic, comprising 
hardware circuitry, wherein the link training logic is to generate a command for access to a register of the retimer, wherein the second instance of the ordered set comprises one or more fields encoded with a register value from the register of the retimer.
JARAMILLO in an analogous art teaches link training logic, comprising hardware circuitry
(paragraph 50, repeater (retimer) adapted for training the link between the upstream device and the repeater; paragraph 98, link training), wherein the link training logic is to generate a command for access to a register of the retimer (paragraph 6, request access to a register included in the repeater); wherein the second instance of the ordered set comprises one or more fields encoded with a register value from the register of the retimer.(paragraph 45,  a read by the upstream device to a register, repeater (retimer); paragraph 97, repeater’s register is used during reads).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Intel et al.’s Publication and Petite et al.’s Patent Application Publication with the teachings of JARAMILLO by including additionally link training logic, comprising hardware circuitry, wherein the link training logic is to generate a command for access to a register of the retimer, wherein the second instance of the ordered set comprises one or more fields encoded with a register value from the register of the retimer.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to read data from a register of the retimer by an upstream device.
Intel et al., Petite et al. and JARAMILLO do not explicitly teach that the ordered 
set is based on a Peripheral Component Interconnect Express (PCIe)-based protocol.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Intel et al.’s Publication, Petite et al.’s Patent Application Publication and JARAMILLO’s Patent Application Publication with the teachings of WU et al.             by including additionally that the ordered set is based on a Peripheral Component Interconnect Express (PCIe)-based protocol.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity for higher maximum system bus throughput, lower I/O pin count, smaller physical footprint and better performance scaling for bus devices.

As per claim 37, Intel et al., Petite et al., JARAMILLO and WU et al. teach the additional limitations.
JARAMILLO teaches that the second instance of the ordered set originates from the second device and the register value is added to the one or more fields by the retimer (paragraph 97).

As per claim 38, Intel et al., Petite et al., JARAMILLO and WU et al. teach the additional limitations.
Petite et al. teach that the apparatus comprises a server system device (paragraph 8).

As per claim 39, Intel et al., Petite et al., JARAMILLO and WU et al. teach the additional limitations.


As per claim 40, Intel et al., Petite et al., JARAMILLO and WU et al. teach the additional limitations.
WU et al. teach that the one or more fields comprise reserved fields of the ordered set as defined in the PCIe-based protocol (paragraph 36, the SKP ordered set in the Peripheral Component Interconnect Express (PCIe) specification.)

Claims 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Intel et al. (“Extension Devices”, PCI-SIG specification, pp 1-38, October 6, 2014), Petite et al. (US 20020031101 A1, “System and methods for interconnecting remote devices in an automated monitoring system”), JARAMILLO (US 20120079162 A1, “TRANSPARENT REPEATER DEVICE FOR HANDLING DISPLAYPORT CONFIGURATION DATA (DPCD)”) and WU et al. (US 20130111083 A1, “PCS ARCHITECTURE”) as applied to claim 40 above, and further in view of Arroyo et al. (US 20160147606 A1, “DETECTING AND SPARING OF OPTICAL PCIE CABLE CHANNEL ATTACHED IO DRAWER”)

As per claim 41, Intel et al., Petite et al., JARAMILLO and WU et al. substantially teach the claimed invention described in claim 40 (as rejected above).
JARAMILLO teaches that the first instance of the ordered set is sent and the second instance of the ordered set is received during training of the link (paragraph 50, repeater (retimer) adapted for training the link between the upstream device and the repeater; paragraph 98, link training.)
However Intel et al., Petite et al., JARAMILLO and WU et al. do not explicitly teach that the link is to be trained based on the PCIe-based protocol.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Intel et al.’s Publication, Petite et al.’s Patent Application Publication, JARAMILLO’s Patent Application Publication and WU et al.’s Patent Application Publication with the teachings of Arroyo et al. by including additionally that the link is to be trained based on the PCIe-based protocol.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity for higher maximum system bus throughput.

As per claim 42, Intel et al., Petite et al., JARAMILLO, WU et al. and Arroyo et al. teach the additional limitations.
WU et al. teach that the ordered set comprises a PCIe SKP ordered set (paragraph 36, the SKP ordered set in the Peripheral Component Interconnect Express (PCIe) specification.)

Claims 43-45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Intel et al. (“Extension Devices”, PCI-SIG specification, pp 1-38, October 6, 2014) in view of Petite et al. (US 20020031101 A1, “System and methods for interconnecting remote devices in an automated monitoring system”), JARAMILLO (US 20120079162 A1, “TRANSPARENT REPEATER DEVICE FOR HANDLING DISPLAYPORT CONFIGURATION DATA (DPCD)”) and
WU et al. (US 20130111083 A1, “PCS ARCHITECTURE”).


However Intel et al. do not explicitly teach receiving, at a retimer device, a first instance of an ordered set from a first device on a link, wherein the ordered set comprises one or more fields to identify a command and an identifier of the retimer device.
Petite et al. in an analogous art teach receiving, at a retimer device, a first instance of an ordered set from a first device on a link, wherein the ordered set comprises one or more fields to identify a command and an identifier of the retimer device (fig. 6, paragraph 9, the outgoing data message include unique identifier for the repeater (retimer); paragraph 57, downstream messages are transmissions to another repeater (retimer), a downstream repeated message is set forth in FIG. 6, the indexes 620 contain the intended recipient address (identifier of the repeater), the "CMD" field 630 may identify the particular command for the intended receiving device (repeater).)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Intel et al.’s Publication with the teachings of Petite et al. by including additionally receiving, at a retimer device, a first instance of an ordered set from a first device on a link, wherein the ordered set comprises one or more fields to identify a command and an identifier of the retimer device.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have 
Intel et al. and Petite et al. do not explicitly teach determining, at the retimer device,
from the one or more fields, that the ordered set comprises the command, wherein the command comprises a command to access a register of the retimer device; generating payload data comprising a register value from the register; receiving a second instance of the ordered set from the second device on the link; and forwarding the second instance of the ordered set with the payload data from the retimer device to the first device as a response to the command.
JARAMILLO in an analogous art teaches determining, at the retimer device, from the one or more fields, that the ordered set comprises the command, wherein the command comprises a command to access a register of the retimer device (paragraph 6, request access to a register included in the repeater (retimer); paragraph 66, upstream device accesses the register of the repeater); generating payload data comprising a register value from the register; receiving a second instance of the ordered set from the second device on the link; and forwarding the second instance of the ordered set with the payload data from the retimer device to the first device as a response to the command (paragraph 97, repeater has a register, reads/writes get passed down, downstream device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Intel et al.’s Publication and Petite et al.’s Patent Application Publication with the teachings of JARAMILLO by including additionally determining, at the retimer device, from the one or more fields, that the ordered set comprises the command, wherein the command comprises a command to access a register of the retimer device; generating payload data comprising a register value from the register; receiving a second instance of the ordered set from the second device on the link; and forwarding the second instance of the ordered set with the payload data from the retimer device to the first device as a response to the command.

Intel et al., Petite et al. and JARAMILLO do not explicitly teach that fields of the
ordered set are defined according to a Peripheral Component Interconnect Express (PCIe)-based protocol.
WU et al. in an analogous art teach that fields of the ordered set are defined according to a Peripheral Component Interconnect Express (PCIe)-based protocol (paragraph 36, the ordered set in the Peripheral Component Interconnect Express (PCIe) specification.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Intel et al.’s Publication, Petite et al.’s Patent Application Publication and JARAMILLO’s Patent Application Publication with the teachings of WU et al.             by including additionally that fields of the ordered set are defined according to a Peripheral Component Interconnect Express (PCIe)-based protocol.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity for higher maximum system bus throughput, lower I/O pin count, smaller physical footprint and better performance scaling for bus devices.

As per claim 44, Intel et al., Petite et al., JARAMILLO and WU et al. teach the additional limitations.
JARAMILLO teaches that the register comprises configuration information of the retimer (paragraph 42, repeater, configuration data register).

As per claim 45, Intel et al., Petite et al., JARAMILLO and WU et al. teach the additional limitations.
WU et al. teach that the one or more fields comprise reserved fields of the ordered set as defined according to the PCIe-based protocol (paragraph 36, the SKP ordered set in the Peripheral Component Interconnect Express (PCIe) specification.)

As per claim 47, Intel et al., Petite et al., JARAMILLO and WU et al. teach the additional limitations.
WU et al. teach that the ordered set comprises a PCIe SKP ordered set (paragraph 36, the SKP ordered set in the Peripheral Component Interconnect Express (PCIe) specification.)

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Intel et al. (“Extension Devices”, PCI-SIG specification, pp 1-38, October 6, 2014), Petite et al. (US 20020031101 A1, “System and methods for interconnecting remote devices in an automated monitoring system”), JARAMILLO (US 20120079162 A1, “TRANSPARENT REPEATER DEVICE FOR HANDLING DISPLAYPORT CONFIGURATION DATA (DPCD)”) and WU et al. (US 20130111083 A1, “PCS ARCHITECTURE”) as applied to claim 43 above, and further in view of Arroyo et al. (US 20160147606 A1, “DETECTING AND SPARING OF OPTICAL PCIE CABLE CHANNEL ATTACHED IO DRAWER”)

As per claim 46, Intel et al., Petite et al., JARAMILLO and WU et al. substantially teach the claimed invention described in claim 43 (as rejected above).
JARAMILLO teaches that the first instance of the ordered set is sent and the second instance of the ordered set is received during training of the link (paragraph 50, repeater (retimer) adapted for training the link between the upstream device and the repeater; paragraph 98, link training.)

Arroyo et al. in an analogous art teach that the link is to be trained based on the PCIe-based protocol (paragraph 65, Peripheral Component Interconnect Express (PCIE) link training sequence.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Intel et al.’s Publication, Petite et al.’s Patent Application Publication, JARAMILLO’s Patent Application Publication and WU et al.’s Patent Application Publication with the teachings of Arroyo et al. by including additionally that the link is to be trained based on the PCIe-based protocol.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity for higher maximum system bus throughput.

Claims 48, 49, 51-56 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Intel et al. (“Extension Devices”, PCI-SIG specification, pp 1-38, October 6, 2014) in view of Petite et al. (US 20020031101 A1, “System and methods for interconnecting remote devices in an automated monitoring system”), JARAMILLO (US 20120079162 A1, “TRANSPARENT REPEATER DEVICE FOR HANDLING DISPLAYPORT CONFIGURATION DATA (DPCD)”) and
WU et al. (US 20130111083 A1, “PCS ARCHITECTURE”).

As per claim 48, Intel et al. teach a system comprising: a first device; a retimer; and a second device connected to the first device by a link, wherein the retimer is between the first and second devices on the link and is to extend the physical length of the link (fig. 4a, page 6, section 4.4.2, paragraph 1, retimer between the Upstream and Downstream Components (the 
Intel et al. do not explicitly teach that the first instance of the ordered set comprises one or more fields to indicate an identifier of the retimer and identify that the first instance of the ordered set comprises a command.
Petite et al. in an analogous art teach that the first instance of the ordered set comprises one or more fields to indicate an identifier of the retimer and identify that the first instance of the ordered set comprises a command (fig. 6, paragraph 9, the outgoing data message include unique identifier for the repeater (retimer); paragraph 57, downstream messages are transmissions to another repeater (retimer), a downstream repeated message is set forth in FIG. 6, the indexes 620 contain the intended recipient address (identifier of the repeater), the "CMD" field 630 may identify the particular command for the intended receiving device (repeater).)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Intel et al.’s Publication with the teachings of Petite et al. by including additionally that the first instance of the ordered set comprises one or more fields to indicate an identifier of the retimer and identify that the first instance of the ordered set comprises a command.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to read data from a particular retimer in the link.
Intel et al. and Petite et al. do not explicitly teach the retimer comprises: a register; a command to access the register of the retimer; and register management logic to: determine, from the one or more fields, that the ordered set comprises the command to access the register of the 
JARAMILLO in an analogous art teaches the retimer comprises: a register (fig. 3, paragraph 42, repeater (retimer) comprises a register; paragraph 66, register of the repeater); a command to access the register of the retimer (paragraph 6, request access to a register included in the repeater); and register management logic to: determine, from the one or more fields, that the ordered set comprises the command to access the register of the retimer (paragraph 6, request access to a register included in the repeater; paragraph 66, upstream device accesses the register of the repeater); generate payload data comprising a register value from the register; wherein the upstream port is further to send a second instance of the ordered set to the first device on the link, wherein the second instance of the ordered set comprises the payload data as a response to the command (paragraph 45, a read by the upstream device to a register, repeater (retimer); paragraph 97, repeater’s register is used during reads).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Intel et al.’s Publication and Petite et al.’s Patent Application Publication with the teachings of JARAMILLO by including additionally the retimer comprises: a register, a command to access the register of the retimer; and register management logic to: determine, from the one or more fields, that the ordered set comprises the command to access the register of the retimer; generate payload data comprising a register value from the register; wherein the upstream port is further to send a second instance of the ordered set to the first device on the link, wherein the second instance of the ordered set comprises the payload data as a response to the command.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have 
Intel et al., Petite et al. and JARAMILLO do not explicitly teach that the ordered set
is formatted according to a Peripheral Component Interconnect Express (PCIe)-based protocol.
WU et al. in an analogous art teach that the ordered set is formatted according to a Peripheral Component Interconnect Express (PCIe)- based protocol (paragraph 36, the ordered set in the Peripheral Component Interconnect Express (PCIe) specification.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Intel et al.’s Publication, Petite et al.’s Patent Application Publication and JARAMILLO’s Patent Application Publication with the teachings of WU et al.             by including additionally that the ordered set is formatted according to a Peripheral Component Interconnect Express (PCIe)- based protocol.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity for higher maximum system bus throughput, lower I/O pin count, smaller physical footprint and better performance scaling for bus devices.

As per claim 49, Intel et al., Petite et al., JARAMILLO and WU et al. teach the additional limitations.
JARAMILLO teaches that the first device comprises a data processing apparatus (paragraph 12) and memory to store register information received in the register value of the second instance of the ordered set (paragraph 66).

As per claim 51, Intel et al., Petite et al., JARAMILLO and WU et al. teach the additional limitations.


As per claim 52, Intel et al., Petite et al., JARAMILLO and WU et al. teach the additional limitations.
Intel et al. teach that the first device comprises: a port (fig. 4a, page 7, paragraph 3, upstream port of a component (first device)) to connect to the second device over the link (fig. 4a, page 6, section 4.4.2, paragraph 1, retimer between the Upstream and Downstream Components (the first and second device) on a link.)
JARAMILLO teaches link training logic, comprising hardware circuitry, wherein the link training logic is to generate the first instance of the ordered set to comprise the one or more fields (paragraph 50, repeater (retimer) adapted for training the link between the upstream device and the repeater; paragraph 98, link training) and the command (paragraph 6, request access to a register included in the repeater).
Petite et al. teach to identify the retimer (paragraph 9, identifier for the repeater (retimer)).

As per claim 53, Intel et al., Petite et al., JARAMILLO and WU et al. teach the additional limitations.
JARAMILLO teaches that the first device further comprises memory to store retimer register information comprising the register value as received in the second instance of the ordered set (paragraph 12).

As per claim 54, Intel et al., Petite et al., JARAMILLO and WU et al. teach the additional limitations.
Intel et al. teach that the second device comprises: a port to connect to the second device (it should be first device) over the link (fig. 4a, upstream component (second device), downstream 
JARAMILLO teaches link training logic, comprising hardware circuitry, wherein the link training logic is to generate the instances of the ordered set to comprise the one or more fields (paragraph 50, repeater (retimer) adapted for training the link between the upstream device and the repeater; paragraph 98, link training.)

As per claim 55, Intel et al., Petite et al., JARAMILLO and WU et al. teach the additional limitations.
JARAMILLO teaches that the register comprises configuration information of the retime (paragraph 42, repeater, configuration data register).

As per claim 56, Intel et al., Petite et al., JARAMILLO and WU et al. teach the additional limitations.
WU et al. teach that the one or more fields comprise reserved fields of the ordered set as defined in the PCIe-based protocol (paragraph 36, the SKP ordered set in the Peripheral Component Interconnect Express (PCIe) specification.)

As per claim 58, Intel et al., Petite et al., JARAMILLO and WU et al. teach the additional limitations.
WU et al. teach that the ordered set comprises a PCIe SKP ordered set (paragraph 36, the SKP ordered set in the Peripheral Component Interconnect Express (PCIe) specification.)

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Intel et al. (“Extension Devices”, PCI-SIG specification, pp 1-38, October 6, 2014), Petite et al. (US 20020031101 A1, “System and methods for interconnecting remote devices in an automated  as applied to claim 48 above, and further in view of McIntosh et al. (US 20090013210 A1, “Systems, devices, agents and methods for monitoring and automatic reboot and restoration of computers, local area networks, wireless access points, modems and other hardware”).

As per claim 50, Intel et al., Petite et al., JARAMILLO and WU et al. substantially teach the claimed invention described in claim 48 (as rejected above).
However Intel et al., Petite et al., JARAMILLO and WU et al. do not explicitly teach that the first device comprises a server socket.
McIntosh et al. in an analogous art teach that the first device comprises a server socket (paragraph 262, a server socket).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Intel et al.’s Publication, Petite et al.’s Patent Application Publication, JARAMILLO’s Patent Application Publication and WU et al.’s Patent Application Publication with the teachings of McIntosh et al. by including additionally that the first device comprises a server socket.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to connect the first device to the server.

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Intel et al. (“Extension Devices”, PCI-SIG specification, pp 1-38, October 6, 2014), Petite et al. (US 20020031101 A1, “System and methods for interconnecting remote devices in an automated  as applied to claim 48 above, and further in view of Arroyo et al. (US 20160147606 A1, “DETECTING AND SPARING OF OPTICAL PCIE CABLE CHANNEL ATTACHED IO DRAWER”)

As per claim 57, Intel et al., Petite et al., JARAMILLO and WU et al. substantially teach the claimed invention described in claim 48 (as rejected above).
JARAMILLO teaches that the first instance of the ordered set is sent and the second instance of the ordered set is received during training of the link (paragraph 50, repeater (retimer) adapted for training the link between the upstream device and the repeater; paragraph 98, link training.)
However Intel et al., Petite et al., JARAMILLO and WU et al. do not explicitly teach that the link is to be trained based on the PCIe-based protocol.
Arroyo et al. in an analogous art teach that the link is to be trained based on the PCIe-based protocol (paragraph 65, Peripheral Component Interconnect Express (PCIE) link training sequence.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Intel et al.’s Publication, Petite et al.’s Patent Application Publication, JARAMILLO’s Patent Application Publication and WU et al.’s Patent Application Publication with the teachings of Arroyo et al. by including additionally that the link is to be trained based on the PCIe-based protocol.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity for higher maximum system bus throughput.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822.  The examiner can normally be reached on Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111